Citation Nr: 0305269	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  93-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $17,781.00, to include the preliminary issue of 
whether the charged indebtedness was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran had active duty from November 1950 to September 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a March 1992 decision by the Committee 
on Waivers and Compromises (Committee) of the VA Regional 
Office (RO) which denied waiver of recovery of an overpayment 
of pension benefits in the amount of $17,781.00.  

The veteran's appeal was previously before the Board in March 
1996, at which time the Board denied waiver of recovery of 
the overpayment based on the standard of equity and good 
conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  As the result 
of a Joint Motion for Remand, in a June 1997 order the Court 
vacated the March 1996 decision and remanded the appeal to 
the Board for re-adjudication, including consideration of the 
predicate issues of whether the validity of the debt was 
properly established and whether the veteran had committed 
fraud, misrepresentation, or bad faith in creating the debt.

The Board, in turn, remanded the appeal to the RO in April 
1998 and August 2001 for additional development and re-
adjudication.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.

Other issue

The Board notes that in a June 2001 statement the veteran 
claimed entitlement to service connection for a prostate 
disorder.  In a January 1995 decision the Board previously 
denied entitlement to service connection for a prostate 
disorder.  Because the RO has not yet addressed the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection, this issue is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO].

FINDINGS OF FACT

1.  In his June 1987 claim for pension benefits the veteran 
reported having no assets and income of $3072.00 in the form 
of retirement benefits.

2.  In notices sent to the veteran in August 1987, May 1988, 
September 1988, October 1989, March 1990, April 1991 and May 
1991 VA informed the veteran that the amount of his income 
and assets would affect his entitlement to pension benefits, 
and that he was required to report the receipt of any income 
or any increase in his net worth.

3.  In Eligibility Verification Reports submitted in May 
1988, April 1989, April 1990 and April 1991 the veteran 
reported having no assets and no income other than his 
retirement benefits.

4.  In August 1991 the veteran reported having received 
interest income in 1989 in the amount of $7569.00, which had 
not been previously reported to VA.

5.  The receipt of interest income in 1989, together with the 
veteran's retirement benefits, made him ineligible for 
pension benefits beginning in February 1989 and resulted in 
the overpayment of $17,781.00.

6.  The veteran demonstrated bad faith by not timely 
reporting the receipt of interest income or the assets that 
generated the interest income.


CONCLUSIONS OF LAW

1.  The charged indebtedness of $17,781.00 was validly 
created.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2002). 

2.  Because bad faith on the part of the veteran has been 
demonstrated, waiver of recovery of the $17,891.00 
overpayment is precluded as a matter of law.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that waiver of recovery of the 
overpayment should be granted because collection of the debt 
would cause him an undue hardship.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)); 38 C.F.R. § 3.159 (2002).  

The Court has held that the provisions of the VCAA do not 
apply to Chapter 53, Title 38 of the United States Code, 
which pertains to waiver of recovery of an indebtedness due 
VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
provisions of the VCAA and its implementing regulation are 
not, therefore, applicable to the adjudication of the issue 
of entitlement to waiver of recovery of an overpayment of VA 
benefits.

The Board observes in passing that the veteran has been amply 
informed of the law and regulations and what was required of 
him in the way of evidence he could submit on numerous 
occasions over the many year history of this appeal.  He and 
his representative have been accorded the opportunity to 
present evidence and argument, and argument on the veteran's 
behalf has been presented.  In a letter dated November 12, 
2002, the veteran indicated that "[VA has] all the 
information they need in the Court Brief."

Relevant Laws and Regulations

A veteran who is receiving a pension is required to report to 
VA any material change or expected change in his income or 
other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660 (2002).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  
38 U.S.C.A. § 1521(b) (West 2002); 38 C.F.R. § 3.271(a) 
(2002).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3) (2002).  
Waiver of an indebtedness may be authorized if collection of 
the debt would be against equity and good conscience.  See 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2002).

The recovery of any payment may not be waived, however, if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person seeking a waiver of recovery of the 
payment.  The term "bad faith" generally describes unfair 
or deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A veteran's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. §§ 1.963, 1.965(b) (2002).

The Court has held that the Board must independently address 
the matter of bad faith before addressing whether waiver 
would be appropriate under the applicable criteria of 38 
C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 
(1994).
Factual Background

Following multiple determinations that he was not permanently 
and totally disabled for the purpose of eligibility for non-
service connected pension benefits, the veteran again claimed 
entitlement to pension benefits in June 1987.  In that 
application he reported having been unemployed since December 
1984; that he had no assets (including stocks, bonds, bank 
deposits, real estate other than his home, or other 
property); and that his only income consisted of retirement 
benefits in the amount of $3072.00 per year.  The application 
includes a section for reporting dividends and interest, in 
which the veteran entered "0."  

In an August 1987 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes, and he was awarded pension 
benefits effective April 1, 1987.  The amount of pension 
benefits to which he was entitled was computed based solely 
on his reported income of $3072.00 per year.

The RO sent notices to the veteran in August 1987, May 1988, 
September 1988, October 1989, March 1990, April 1991, and May 
1991 informing him that the amount of his income and assets 
would affect his entitlement to pension benefits, and that he 
was required to report any change in his income or net worth.

The veteran submitted Eligibility Verification Reports in May 
1988, April 1989, April 1990, and April 1991 in which he 
reported having no assets (including cash, bank accounts, 
real property other than his home, etc) and no income other 
than his retirement benefits.  Those forms also included a 
section for reporting interest and dividends, in which he 
entered "0."  The veteran periodically reported increases in 
his retirement benefits, but he did not report any other 
income or assets.

In 1991 the RO received information indicating that the 
veteran had interest income in 1989, which he had not 
previously reported.  On presentation of this information the 
veteran reported that he and his spouse received interest 
income in 1989 in the amount of $7569.00.  The RO notified 
the veteran that it was being presumed that he received the 
income in January 1989, and that if he received it at a later 
date he should submit evidence to that effect.  He did not 
submit any such evidence.  The receipt of interest income, in 
addition to the retirement benefits previously considered, 
resulted in the veteran's ineligibility for pension benefits 
beginning February 1, 1989, and the overpayment of 
$17,781.00.

In December 1991 the veteran requested waiver of recovery of 
the overpayment on the basis that recovery would result in an 
undue financial hardship.  He then submitted a Financial 
Status Report showing total monthly income of $556.00, and 
monthly expenses of $1012.00.  He also reported having total 
assets of $87,000.00, including $40,000.00 in a bank account, 
furniture and household goods worth $3000.00, automobiles 
worth $16,500.00, and a home worth $27,500.00.

In his March 1992 notice of disagreement and May 1992 
substantive appeal the veteran stated that he had $40,000.00 
in savings, $28,000.00 of which was the value of his home, in 
which he continued to reside.

In a March 1995 Financial Status Report the veteran reported 
having monthly income of approximately $342.00, and monthly 
expenses of $500.00.  He also reported having a bank account 
worth $15,136.00, $410.00 in cash, an automobile worth 
$4000.00, and a home worth $15,000.00.  He also stated that 
he had had to go to work in order to pay his bills.

The Committee denied the veteran's waiver claim based on the 
standard of equity and good conscience, as did the Board in 
its March 1996 decision.  In his appeal to the Court, the 
veteran raised, evidently for the first time, the matter of 
the validity of the creation of the indebtedness.  See the 
June 1997 Joint Motion for Remand, page 2.  The Joint Motion 
further noted the statutory provisions relating to fraud, 
misrepresentation and bad faith, and cited Ridings, supra, 
for the proposition that the Board was obligated to address 
the matter of fraud, misrepresentation or bad faith on the 
part of the veteran.   The Joint Motion was adopted by the 
Court by Order dated June 27, 1997, which vacated the Board's 
March 1996 decision and remanded the case to the Board for 
additional proceedings.

In April 1998 and again in August 2001, the Board remanded 
this case so that after undertaking appropriate development 
the RO could readjudicate the matters of the validity of the 
creation of the indebtedness and whether fraud, 
misrepresentation or bad faith existed.  

In subsequent decisions, the RO determined that the charged 
indebtedness of $17,781.00 was validly created; fraud, 
misrepresentation or bad faith did not exist; and that waiver 
of the charged indebtedness would not be against equity and 
good conscience.  The case was returned to the Board.  
Analysis

Contentions of the veteran's representative

In his brief to the Court, the veteran's representative 
asserted that recovery of the overpayment was invalid because 
the veteran's due process rights were violated in the 
creation of the overpayment.  The representative referenced 
38 U.S.C.A. § 5317, the statute authorizing VA to utilize 
information provided by other Federal agencies in verifying 
eligibility for VA pension benefits.  He asserted that the 
legislative history pertaining to that statute prohibited VA 
from using information provided by other Federal agencies in 
reducing, denying, or otherwise determining eligibility for 
VA benefits provided before the date of enactment of the 
statute in November 1990.

The statute in question reads as follows:

38 U.S.C.A. § 5317.  Use of income information from 
other agencies: notice and verification.

(a)  The Secretary shall notify each applicant for 
a benefit or service described in subsection (c) of 
this section that income information furnished by 
the applicant to the Secretary may be compared with 
information obtained by the Secretary from the 
Secretary of Health and Human Services or the 
Secretary of the Treasury under section 
6103(1)(7)(D)(viii) of the Internal Revenue Code of 
1986 (26 U.S.C. § 6103(l)(7)(D)(viii)).  The 
Secretary shall periodically transmit to recipients 
of such benefits and services additional 
notifications of such matters. 

(b)  The Secretary may not, by reason of 
information obtained from the Secretary of Health 
and Human Services or the Secretary of the Treasury 
under section 6103(1)(7)(D)(viii) of the Internal 
Revenue Code of 1986 (26 U.S.C. 
§ 6103(l)(7)(D)(viii)), terminate, deny, suspend, 
or reduce any benefit or service described in 
subsection (c) of this section until the Secretary 
takes appropriate steps to verify independently 
information relating to the following: 

(1)  The amount of the asset or income 
involved. 
(2)  Whether such individual actually has (or 
had) access to such asset or income for the 
individual's own use. 
(3)  The period or periods when the individual 
actually had such asset or income. 

(c)  The benefits and services described in this 
subsection are the following: 

(1)  Needs-based pension benefits provided 
under chapter 15 of this title (38 U.S.C. 
§§ 1501 et. seq.) or under any other law 
administered by the Secretary. 
(2)  Parents' dependency and indemnity 
compensation provided under section 1315 of 
this title. 
(3)  Health-care services furnished under 
subsections (a)(2)(G), (a)(3), and (b) of 
section 1710 of this title. 
(4)  Compensation paid under chapter 11 of 
this title (38 U.S.C. §§ 1101 et. seq.) at the 
100 percent rate based solely on 
unemployability and without regard to the fact 
that the disability or disabilities are not 
rated as 100 percent disabling under the 
rating schedule. 

(d)  In the case of compensation described in 
subsection (c)(4) of this section, the Secretary 
may independently verify or otherwise act upon wage 
or self-employment information referred to in 
subsection (b) of this section only if the 
Secretary finds that the amount and duration of the 
earnings reported in that information clearly 
indicate that the individual may no longer be 
qualified for a rating of total disability. 

(e)  The Secretary shall inform the individual of 
the findings made by the Secretary on the basis of 
verified information under subsection (b) of this 
section, and shall give the individual an 
opportunity to contest such findings, in the same 
manner as applies to other information and findings 
relating to eligibility for the benefit or service 
involved. 

(f)  The Secretary shall pay the expenses of 
carrying out this section from amounts available to 
the Department for the payment of compensation and 
pension. 

(g)  The authority of the Secretary to obtain 
information from the Secretary of the Treasury or 
the Secretary of Health and Human Services under 
section 6103(1)(7)(D)(viii) of the Internal Revenue 
Code of 1986 (26 U.S.C. § 6103(1)(7)(D)(viii)) 
expires on September 30, 2008. 

Section 5317 was added to the statute in the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8051, 104 
Stat. 1388-350 (Nov. 5, 1990) (OBRA).  The representative 
cited to the legislative history of the OBRA, specifically a 
report on the House version of the bill, as including a 
provision that prohibited the use of information disclosed to 
VA pursuant to 38 U.S.C.A. § 5317 to reduce, deny, or 
otherwise affect any benefit paid prior to the date of 
enactment in November 1990.  See 1990 United States Code 
Congressional and Administration News at 2848, 2849.  

Reference to the legislative history of a statute is relevant 
in interpreting the statute only if the statute itself is not 
clear.  "The starting point in interpreting a statute is 
examining the language and structure of the statute itself, 
for 'if the intent of Congress is clear, that is the end of 
the matter.'"  Cacatian v. West, 12 Vet. App. 373, 376 (1999) 
[citing Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993)].

The statute, as enacted, does not specify any effective date 
regarding the reduction or denial of benefits based on 
information provided by another Federal agency, although 
other sections of the OBRA do specify effective dates for 
other provisions.  For instance, section 8052 of the OBRA, 
which pertains to line of duty determinations involving the 
abuse of alcohol or drugs, includes a provision limiting the 
effective date of the change in the law to claims filed on or 
after October 31, 1990.  Congress did not include any such 
limitation in section 8051, codified at 38 U.S.C.A. § 5317, 
which authorizes VA to obtain information from other Federal 
agencies in determining eligibility for pension benefits.  
The fact that Congress specified effective dates for other 
sections of the statute, but did not do so for section 8051, 
indicates that Congress did not intend to limit the effective 
date of section 8051.  If one section of a statute includes 
specific language but that language is missing from another 
section of the same statute, it is generally presumed that 
such omission is intentional.  See Brown v. Gardner, 513 U.S. 
115, 120 (1994).  

By examining the language and structure of the statute, the 
Board finds that the statute is clear in not limiting the 
effective date for the application of the provisions of 
38 U.S.C.A. § 5317.  Because the statute is clear, the 
legislative history cannot be considered in interpreting the 
statute.  

In support of his contention that the legislative history 
should be relied upon in determining the effective date for 
38 U.S.C.A. § 5317, the representative has cited  Owings v. 
Brown, 8 Vet. App. 17 (1995), in which the Court referenced 
the legislative history of a statute in determining the 
meaning of the statute.  The Court in Owings, however, was 
analyzing the various statutes pertaining to the 
reinstatement of Dependency and Indemnity (DIC) benefits 
following divorce that were enacted from 1990 to 1992.  The 
Court found that the 1991 amendment to 38 U.S.C.A. § 103 was 
not clear, and referenced the legislative history in order to 
determine Congress' intent.  In the instant case, however, 
the statute is clear, and the legislative history cannot be 
considered.  The representative's argument, based on his 
perception of legislative history, to the effect that the 
veteran was denied due process because VA used information 
from another Federal agency that pertained to an eligibility 
period prior to November 1990 is, therefore, invalid.

The representative further argues that the use of information 
from another Federal agency for 1989, prior to the enactment 
of 38 U.S.C.A. § 5317, violates the general rule against the 
retroactive application of legislation.  He contends that 
obtaining information for an eligibility period prior to 1990 
violates the Fourth and Fifth amendments to the United States 
Constitution, and deprives the veteran of due process.  

In Saunders v. Brown, 4 Vet. App. 320, 326 (1993), the Court 
noted that "[a]dministrative agencies are entitled to pass 
on constitutional claims but they are not required to do 
so." [Quoting Plaquemines Port v. Federal Maritime Comm'n, 
838 F.2d 536, 544 (D.C. Cir. 1988)].  See also Suttman v. 
Brown, 5 Vet. App. 127, 139 (1993): the "Board is free to 
express an opinion on the appellant's constitutional claim."

In terms of the veteran's property rights in his eligibility 
for VA pension benefits,  38 U.S.C.A. § 5317 in no way 
altered the criteria for eligibility.  In addition to the 
disability factor, the veteran's eligibility for VA pension 
has been dependent on the amount of his income and net worth 
since his initial claim for pension benefits was filed in 
1984, and he has been required to accurately report the 
amount of his income and the value of his net worth since 
then.  Neither the eligibility criteria or the reporting 
requirements were affected by the enactment of 38 U.S.C.A. 
§ 5317.  The enactment of the statute did not, therefore, 
affect the veteran's property rights in his eligibility for 
VA pension benefits.  The statute merely provided the 
authorization for VA to obtain information from other Federal 
agencies regarding the accuracy of the veteran's reported 
information.  Utilization of that authority for benefit 
periods prior to 1990 did not, therefore, deprive the veteran 
of due process.

The statute prohibits VA from terminating, denying, 
suspending, or reducing pension benefits without independent 
verification of the information provided by the other Federal 
agency.  See 38 U.S.C.A. § 5317(b) (West 2002).  The statute 
also requires VA to inform the veteran of the findings made 
on the basis of the verified information, and to give the 
veteran the opportunity to contest the findings.  See 
38 U.S.C.A. § 5317(e) (West 2002).  In this case the RO 
informed the veteran that VA had received information 
indicating that he had received income in 1989 in excess of 
that reported, and asked him to verify the actual income 
received.  The veteran then reported that he had, in fact, 
received $7569.00 in interest income in 1989.  The 
information received from the Federal agency was, therefore, 
independently verified.  The RO then notified the veteran 
that consideration of that income would make him ineligible 
for pension benefits beginning February 1, 1989, and informed 
him of his right to contest that determination.  The 
requirements of the statute, in terms of the veteran's due 
process rights, have therefore been satisfied.

The representative also contends that the validity of the 
overpayment of $17,781.00 has not been established because 
the statute requires that the veteran be notified that VA may 
obtain verification of his reported income from other Federal 
agencies prior to VA obtaining such verification.  Subsection 
8051(c) of the OBRA provides as follows:

(c)  Notice to Current Beneficiaries.  (1)  The 
Secretary of Veterans Affairs shall notify 
individuals who (as of the date of the enactment of 
this Act) are applicants for or recipients of the 
benefits described in subsection (c) . . . that 
income information furnished to the Secretary by 
such applicants and recipients may be compared with 
information obtained by the Secretary from the 
Secretary of Health and Human Services or the 
Secretary of the Treasury . . . .

(2)  Notification under paragraph (1) shall be made 
not later than 90 days after the date of the 
enactment of this Act.

(3)  The Secretary of Veterans Affairs may not 
obtain information from the Secretary of Health and 
Human Services or the Secretary of the Treasury . . 
. until notification under paragraph (1) is made.

The veteran's claims file does not include a copy of a notice 
informing him that the income information he furnished to VA 
might be compared with information obtained by VA from 
another Federal agency.  The statute requires, however, that 
such notice be sent within 90 days of enactment, and prior to 
VA obtaining any income verification from another Federal 
agency.  The presumption of regularity applies in supporting 
the conclusion that public officers, including the Secretary 
of Veterans Affairs, have, in the absence of clear evidence 
to the contrary, complied with their statutory duties.  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  Because VA 
has obtained income information from other Federal agencies 
since 1991, the Secretary is presumed to have fulfilled his 
statutory duty to notify VA pension beneficiaries of that 
process prior to receipt of the income information.  The 
absence of a copy of the notice in the veteran's claims file 
is not clear evidence to the contrary.  Harvey v. Gober, 14 
Vet. App. 137 (2000).  The veteran and his representative 
have not submitted any evidence to rebut the presumption of 
administrative regularity.  The veteran has not, therefore, 
been denied due process due to VA's purported failure to 
notify him of the possible verification of his reported 
income.

The representative further contends that the validity of the 
overpayment has not been established because VA did not 
obtain independent verification that the veteran actually had 
access to the interest income for his own use.  38 U.S.C.A. 
§ 5317(b)(1) and (2) specify that VA cannot terminate, deny, 
or suspend benefits based on information provided by another 
Federal agency without independent verification of the amount 
of the asset or income involved, and verification of whether 
the individual actually had access to the funds.  In point of 
fact, in his August 1991 report the veteran independently 
verified, however, that he and his spouse had received the 
interest income in 1989.  Although he was given the 
opportunity to refute receipt of the reported income, he has 
at no time denied having received the interest income in 
1989.  VA has, therefore, obtained independent verification 
of the amount of income received, and that the veteran 
actually had access to the funds.

The representative also contends that the interest income of 
$7569.00 cannot be used to determine the veteran's 
eligibility for pension benefits in years after 1989, because 
in the August 1991 statement the veteran verified having 
received that income only in 1989.  In the August 1991 notice 
informing the veteran of the proposed reduction in his 
pension benefits, however, the RO informed the veteran that 
VA had assumed that he had received the interest income 
beginning in January 1989, and that he should notify the RO 
if that was not the case.  Since he requested termination of 
his pension benefits in September 1991 the veteran has not 
asked for reinstatement of his pension benefits, or otherwise 
submitted evidence of the depletion of his bank accounts.  
Although he reported conflicting amounts as being held in 
bank accounts in his multiple Financial Status Reports 
beginning in December 1991, he has not indicated that his 
income or net worth was substantially reduced from 1989 to 
1990.  The Board finds, therefore, that the veteran has been 
provided due process in the termination of his pension 
eligibility and recovery of the resulting overpayment.

The representative has also raised the issue of the absence 
from the claims file of the actual document received from the 
other Federal agency regarding the veteran's income in 1989.  
The applicable statutes prohibit the disclosure of that 
information, with criminal penalties for anyone improperly 
doing so.  See 26 U.S.C.A. § 6103 (West 2002).  The RO relied 
upon the veteran's report of receiving interest income in 
1989 in the amount of $7569.00, and at no time has the 
veteran refuted having received that amount, or having had 
access to the funds.  The veteran was notified of the source 
of the information and the amounts reported, and certified 
that he had, in fact, received that amount.  Documents in the 
claims file indicate that he was provided a copy of the 
evidence received from the other Federal agency in July 1997.  
Inclusion of the document in the claims file would violate 
the statute, and such is not necessary for determining the 
merits of the veteran's appeal.

The representative further contends that the debt is invalid 
because the claims file does not include an accounting of how 
the overpayment was computed.  No legal basis was provided to 
support that assertion, and the Board is aware of none.  In 
the December 1991 notice informing him of the overpayment the 
veteran was informed of his right to question the amount of 
the overpayment, including how the overpayment was computed.  
At no time since December 1991 has the veteran questioned the 
amount of the overpayment or how it was computed.  
Significantly, the June 27, 1997 Court Order, which 
incorporated the Joint Motion, does not mandate or even 
suggest that such an accounting was a necessary part of the 
record.  The Joint Motion makes it clear that although the 
veteran was challenging the validity of the indebtedness, he 
was not challenging the "calculated amount of $17,781" 
[Joint Motion, page 3].  Accordingly, the Board finds the 
representative's contention to be without merit.

The representative also argues that the debt is invalid 
because the veteran was not informed of VA's authority to 
accept a compromise settlement.  The regulation outlining the 
RO Committee's jurisdiction shows that the Committee has the 
authority to accept compromise settlements in certain 
amounts.  In the December 1991 notice the veteran was 
informed of the existence of the overpayment, his right to 
dispute the debt, and his right to request waiver of recovery 
of the debt, including his right to a personal hearing.  VA's 
duty to inform the veteran of his rights regarding the 
overpayment has, therefore, been fulfilled.  See 38 C.F.R. 
§ 3.103 (2002).

Application of the law to the facts

In the original March 1992 decision, and in subsequent 
confirmations of that decision, the Committee determined that 
the veteran had not committed fraud, misrepresentation, or 
bad faith in creating the overpayment of $17,781.00 in 
pension benefits.  As discussed above, however, the Joint 
Motion, citing Ridings, called upon the Board to adjudicate 
the matter.  Following the Board's April 1998 remand the RO 
Committee affirmed its previous finding that fraud, 
misrepresentation, or bad faith was not demonstrated.

Regardless of the RO Committee's disposition of the matter, 
as was made clear in the Joint Motion, as adopted by an Order 
of the Court, the Board is prohibited from considering the 
issue of whether recovery of the overpayment would be against 
equity and good conscience in the absence of an independent 
finding that the overpayment was not the result of fraud, 
misrepresentation, or bad faith.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Contrary 
to the representative's assertions, the Committee is not in a 
better position to evaluate that issue than the Board.  
Unlike an appellate court, the Board conducts a de novo 
review of the issue on appeal and must make findings based on 
its own evaluation of the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999), aff'd on 
recons. (U.S. Vet. App. Nov. 20, 2001) (per curium).  In any 
event, the representative's assertions fly in the face of the 
Court's Order and are meritless.  The Board will, therefore, 
consider the matter of fraud, misrepresentation and bad 
faith.

The evidence shows that prior to 1991 the veteran was 
informed on multiple occasions that the amount of income he 
received and his net worth affected his eligibility for VA 
pension benefits, and that he was required to report the 
amount of his income and assets.  He periodically reported 
changes in his retirement income.  The veteran was, 
therefore, aware of the necessity of reporting his income and 
net worth, and he has not stated otherwise.  See Jordan v. 
Brown, 10 Vet. App. 171 (1997) [professed ignorance of the 
controlling regulation or the failure to read relevant 
notices does not alleviate fault in causing the overpayment].  
The veteran has not disputed receipt of the interest income 
in 1989, or the existence of the bank accounts producing the 
income.

In his application and Eligibility Verification Reports 
beginning in June 1987, the veteran reported having no assets 
and no interest income.  Specifically, in the Eligibility 
Verification Report he submitted in April 1989, he did not 
report receiving any interest income and he showed the value 
of cash, bank accounts, real property other than the home, 
and other assets as being "0."  That report was obviously in 
error, in that he later reported having interest income in 
1989 in the amount of $7569.00, verification of which VA 
obtained from another Federal agency.  In order to receive 
interest income in that amount, the veteran and/or his spouse 
apparently had significant assets that were not reported in 
his annual Eligibility Verification Report.  

The Board finds that the veteran's report of having no assets 
or interest income, when in fact he had significant assets 
and received substantial interest from those assets, 
constitutes bad faith in creating the overpayment of 
$17,781.00.  It is apparent that the veteran knew that the 
income and assets should have been reported, in that he had 
been notified of that requirement on numerous occasions and 
the forms he completed specifically requested that 
information.  Instead of reporting the income and assets he 
actually had, in completing the forms he reported having no 
income, other than his retirement benefits, and no assets.  
There could be no honest mistake about this.  Interestingly, 
although the veteran through his representative has raised 
numerous procedural and purported constitutional arguments, 
which have been dealt with elsewhere in this decision, he has 
never squarely addressed the matter of his failure to report 
the interest income.  

It is apparent from the circumstances that the veteran failed 
to report income and assets for the purpose of seeking an 
unfair advantage, that being the receipt of pension benefits 
to which he was not entitled.  He had no other reason, apart 
from seeking an unfair advantage, for failing to disclose the 
interest income and assets.  To the extent that he claims 
mere innocent ignorance, the Board finds his contention 
lacking in credibility.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997) and cases cited therein [holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence].  As a result of his actions, a 
loss to the government occurred in the amount of the 
overpayment. 

Because the veteran acted in bad faith in creating the 
overpayment, waiver of recovery of the overpayment is 
precluded as a matter of law.  Consideration of whether 
recovery of the overpayment is against equity and good 
conscience is, therefore, not applicable.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2002).

Additional comments

The veteran has raised various contentions which amount to 
equitable arguments.  Most recently, in November 2002, he 
referred to his advancing age, poor health and military 
service in Korea.  Such contentions involve the standard of 
equity and good conscience and as discussed above may not be 
considered when a finding of bad faith has been made. 

The veteran's representative has contended that VA has failed 
to fulfill its duty to assist by not obtaining a correctly 
completed Financial Status Report (FSR) from the veteran.  
Because the Board has found that the veteran committed bad 
faith in creating the overpayment, the matter of financial 
hardship, which is an element of the standard of equity and 
good conscience, cannot be considered.  The veteran's 
financial status, and by extension the FSR, is accordingly 
irrelevant under the circumstances here presented.


ORDER

The validity of the overpayment of VA pension benefits in the 
amount of $17,781.00 has been established.

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $17,781.00 is denied due to bad faith on the 
part of the veteran.




_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

